Citation Nr: 9926361	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured to reopen the claim of entitlement to service 
connection for a left hip disorder.  

2.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1960 to April 1960 
and from March 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The claims folder was subsequently 
transferred to the RO in Los Angeles, California.

The case returns to the Board following remands to the RO in 
January 1996 and March 1997.  

The Board notes that the veteran originally appealed the 
determination on several other issues.  Either the Board or 
the RO has disposed of each of those issues.  Only the issues 
stated above currently remain in appellate status.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left hip disorder in a June 1990 rating decision.  The 
veteran was notified of that decision but did not appeal.  

2.  Evidence submitted or secured since the June 1990 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  There is no competent medical evidence of a nexus between 
the left hip disorder and the veteran's period of active 
military service or any service-connected disability.  

4.  There is no competent medical evidence of a nexus between 
the right hip disorder and the veteran's period of active 
military service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The June 1990 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1998). 

2.  New and material evidence has been submitted or secured 
to reopen the claim of entitlement to service connection for 
a left hip disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).   

3.  The veteran's claim of entitlement to service connection 
for a left hip disorder is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998). 

4.  The veteran's claim of entitlement to service connection 
for a right hip disorder is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Left Hip Claim

In an April 1990 statement, the veteran claimed that he had 
left hip arthritis as the result of his service-connected 
left knee disability.  In a June 1990 rating action, the RO 
denied entitlement to service connection for a left hip 
disorder.  The RO notified the veteran of the decision.  
However, he did not appeal the action.  Therefore, the RO's 
decision of June 1990 is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1998).   

The Board notes that the subsequent actions by the RO and the 
Board with respect to the claimed bilateral hip disorders 
failed to acknowledge the previous denial by the RO.  
However, the Board has jurisdiction to consider previously 
adjudicated claims only if new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In addition, as a jurisdictional matter, the question 
of whether new and material evidence had been submitted may 
be raised at any time during proceedings by any party or the 
tribunal, and must be adjudicated before addressing the 
merits. Id.  Therefore, the Board here determines that the 
issue of service connection for a left hip disorder must 
first be addressed in terms of new and material evidence to 
reopen the previously denied claim.       

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  Thus, the Board must perform a three-step analysis 
when a veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203, 206 (1999).  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the 
test set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which stated that "new" evidence was "material" if 
it raised a reasonable possibility that, when viewed in the 
context of all the evidence, the outcome of the claim would 
change); Elkins v. West, 12 Vet. App. 209, 218 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well-grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").   

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well-grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

At the time of the June 1990 rating decision, the evidence 
included service medical records for service from 1968 to 
1969, VA medical records, and VA examination reports.  The RO 
denied the claim as there was no evidence of a left hip 
disorder in service or due to the service-connected left knee 
disability.  

Evidence submitted or secured since the June 1990 rating 
decision consists of service medical records for service in 
1960, additional VA and private medical records, hearing 
testimony from the veteran and his spouse, and additional VA 
examination reports.  Considering this evidence, the Board 
finds that there is new and material evidence to reopen the 
veteran's claim.  Specifically, the service medical records 
from 1960 and the report of the March 1999 VA orthopedic fee-
basis examination, not previously before the RO, are so 
significant as to require consideration with all the evidence 
of record.  38 C.F.R. § 3.156(a).  As there is new and 
material evidence, the claim for service connection for a 
left hip disorder is reopened.  38 U.S.C.A. § 5108.  


Service Connection for Left and Right Hip Disorders

As discussed above, the claim of entitlement to service 
connection for a left hip disorder is reopened.  38 U.S.C.A. 
§ 5108; Winters, 12 Vet. App. at 206.  Initially, the Board 
notes that the veteran has had notice and substantial 
opportunity to present evidence and argument on the claim.  
Therefore, the Board finds that he will not be prejudiced by 
the Board's consideration of the claim based on all the 
evidence of record.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  This claim will be considered together with the 
claim of service connection for a right hip disorder.   

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

In general, service connection requires a finding that there 
is a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  A disorder may be service 
connected if the evidence of record reveals that the veteran 
currently has a disorder that was chronic in service or, if 
not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well-
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  
A secondary service connection claim is well-grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).  

Initially, the Board observes that there is no medical 
evidence showing arthritis of the hips within one year of the 
veteran's separation from service.  Accordingly, the 
presumption of in-service incurrence does not apply.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

In this case, the Board finds that the claims for service 
connection for a left hip disorder and a right hip disorder 
are not well-grounded.  The diagnosis from the March 1999 VA 
examination is bilateral coxa valga deformity with minimal 
degenerative arthritis.  The claims are not well-grounded 
because there is no medical evidence of record that in any 
way links the current diagnosis to service or to the service-
connected left knee disability.  In fact, with respect to 
possible secondary service connection, the March 1999 VA 
orthopedic fee-basis examiner specifically opined that the 
bilateral hip disability was not in any way caused or 
aggravated by the left knee disability.  

Statements in VA treatment records dated in July 1990 and 
August 1991 appear to, in effect, question whether there was 
a relationship between left hip pain and altered walking 
mechanics due to left knee pain.  However, the Board finds 
these statements too speculative to establish plausibility of 
the veteran's claim.  See Bloom v. West, 12 Vet. App. 185 
(1999); Bostain v. West, 11 Vet. App. 124 (1998) 

The veteran himself has suggested that his hip problems are 
related to the left knee disability.  However, the veteran is 
a lay person not trained in medicine.  His personal opinion 
as to etiological or aggravating effects of the left knee 
disability on the hips is not competent medical evidence 
required to establish a well-grounded claim.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Similarly, 
medical records that reflect the veteran's report of his 
personal opinion are insufficient to establish a well-
grounded claim.  Medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a left hip disorder or a right hip disorder.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton v. West, No. 96-1517, slip op. 
at 3-4 (U.S. Vet. App. July 14, 1999); Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well-grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for a left hip disorder and a right hip disorder, 
he should submit medical evidence showing that the claimed 
disorders are related to active military service or are 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Entitlement to service connection for a left hip disorder is 
denied.  

Entitlement to service connection for a right hip disorder is 
denied. 




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

